We reached the conclusion as expressed in our original opinion that the evidence did not raise the issue of a mistake of fact, hence the alleged error regarding the instruction on the subject was not discussed.
We advert to the question now in order to say that we do not regard the charge here complained of as being denounced in Coy v. State, 75 Tex.Crim. R.. In the part of the instruction here complained of, the court was giving the converse, or in other words, the State's side of a mistake of fact issue. The instruction as a whole upon that issue is not subject to criticism.
The motion for rehearing is overruled.